Citation Nr: 0804518	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for heart disability, 
as being due to rheumatic fever.

3.  Entitlement to service connection for arthritis of the 
lumbar spine, as being due to rheumatic fever.  

4.  Entitlement to service connection for peptic ulcer 
disease.

5.  Entitlement to service connection for adenocarcinoma of 
the stomach.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for rhinitis.

8.  Entitlement to service connection for sinusitis with 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, the RO denied 
the claims listed on the title page of this decision.  

In September 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  Both at the hearing and following the hearing, 
additional evidence was associated with the claims file in 
connection with the claims on appeal.  The veteran signed a 
waiver of initial consideration of this evidence by the RO, 
and therefore the Board may consider it in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently has or had rheumatic fever, or 
residuals thereof.  

2.  There is no competent evidence that the veteran's current 
heart disease, variously diagnosed as congestive heart 
failure, cardiomyopathy, complete left bundle branch block, 
and ventricular fibrillation, is due to a service-connected 
disability.  

3.  There is no competent evidence that degenerative joint 
disease of the lumbar spine is due to a service-connected 
disability.  

4.  There is no competent evidence that the veteran has 
current ulcer disease.  

5.  There is no competent evidence that adenocarcinoma of the 
stomach is due to service or a service-connected disability.  

6.  There is no competent evidence that hypertension was 
shown in service, manifested to a compensable degree within 
one year following discharge from service, or is otherwise 
due to service.  

7.  There is no competent evidence that the veteran has a 
current diagnosis of rhinitis.  

8.  There is no competent evidence that the veteran has a 
current diagnosis of sinusitis with headaches.  


CONCLUSIONS OF LAW

1.  Rheumatic fever was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Heart disease, diagnosed as congestive heart failure, 
cardiomyopathy, complete left bundle branch block, and 
ventricular fibrillation, is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).

3.  Arthritis of the lumbar spine, is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).

4.  Ulcer disease was not incurred in or aggravated by 
service, nor it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Adenocarcinoma of the stomach was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307,  3.310 (2007).

6.  Hypertension was not incurred in or aggravated by 
service, nor it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Rhinitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

8.  Sinusitis with headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In April 2003 and June 2003 letters, VA informed the veteran 
of the evidence necessary to substantiate a claim for service 
connection and secondary service connection, what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of and to submit any further 
evidence that was relevant to the claims.  This letter did 
not inform him of how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations; however, the Board finds that the veteran has 
not been prejudiced by this for two reasons.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  One, no new disorder is being 
service connected and thus neither an evaluation nor 
effective date is being assigned.  Two, the veteran received 
notification of how disability evaluations and effective 
dates are assigned in the June 2006 supplemental statement of 
the case.  

The Board finds that all necessary development has been 
accomplished.  VA has obtained VA treatment records dated 
from 1969 to 2007.  It has also obtained private medical 
records identified by the veteran and the medical records 
relied upon by the Social Security Administration in awarding 
the veteran disability benefits.  The veteran has submitted 
private medical records himself.  

VA did not provide the veteran with examinations in 
connection with his claims, and the Board finds that 
examinations were not required.  Under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2007).  

As to the claims for service connection for rheumatic fever, 
peptic ulcer disease, rhinitis, and sinusitis with headaches, 
the veteran has not brought forth competent evidence of 
current disability, to include persistent or recurrent 
symptoms of a disability, which is one of the requirements 
for entitlement to an examination.  See id.  Therefore, an 
examination, to include a medical opinion, would not be 
necessary for these claims.

As to the claims for service connection for heart disability 
and arthritis of the lumbar spine, the veteran bases these 
claims on the fact that he had rheumatic fever right after 
service and that these disabilities were caused by rheumatic 
fever or some other disease process while in service.  Since 
there is a lack of competent evidence that the veteran ever 
had rheumatic fever, to include such showing in service, 
there is no basis for a finding that these disabilities "may 
be associated with" his active duty, and an examination and 
a medical opinion are not necessary for these claims.  See 
id.

As to the claims for service connection for adenocarcinoma of 
the stomach and hypertension, the first showing of these 
disabilities was more than 30 years after the veteran's 
discharge from service.  There is no evidence that these 
disease processes manifested to a compensable degree in close 
proximity to the veteran's discharge from service for a 
finding that they "may be associated with" his active duty.  
Therefore, an examination and a medical opinion are not 
necessary for these claims.  See id.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

At the September 2007 hearing, the veteran testified that 
prior to going into the service, he did not have any major 
health problems.  While in service, he was "very physically 
active."  In April 1966, he started to get a sore back and 
started going to the bathroom frequently.  The veteran saw a 
physician, who prescribed antibiotics, which did not improve 
his symptoms.  He stated he was sent to several places before 
having to undergo an endoscope.  He noted that the hospital 
where he underwent the endoscope had poor conditions, 
including there being chickens and roosters running around 
the hallways.  The veteran stated that after undergoing the 
endoscope, he was "never [] right" with respect to his 
physical health.  He noted that for the remainder of his 
service, he had headaches and backaches and continued to take 
drugs for bladder infections.  

The veteran testified that after he got out of service, he 
still did not fell well.  He described being tired out and 
run down.  He went to his family physician, Dr. HDG who 
wanted to do some blood work.  The veteran stated that Dr. 
HDG told him that his blood work had shown that he was 
positive for "border for rheumatic fever," which he (Dr. 
HDG) believed was from the urinary tract infection.  The 
veteran stated he was put on a series of shots for one year 
and was advised he should not climb steps and get as much 
rest as he could.  He noted that since that time, his health 
had been "downhill all the way."  

The veteran's wife stated she first met the veteran shortly 
after he was discharged from service.  She remembered him 
getting shots at that time, which she recalled was due to 
rheumatic fever.  She stated the veteran was getting 
headaches after they got married.  

The veteran stated that while rheumatic fever was not 
diagnosed until after service, he felt he had it while in 
service since he was already starting to feel tired and run 
down at that time.  He stated that he had been told that his 
current heart disease was due to weak valves in his heart and 
essentially alleged it was due to rheumatic fever.  The 
veteran stated he was diagnosed with rheumatic fever 
immediately upon his discharge from service.  He alleged that 
his low back disability was due to rheumatic fever because 
his kidneys were sore and in close proximity to his low back.  
He felt his ulcer was related to service because he was given 
antacids for his stomach while in service, which eventually 
caused an ulcer.  He stated he was diagnosed with an ulcer in 
service and had been taking medication for ulcers for years.  

As for rhinitis and sinusitis, the veteran stated that he had 
headaches during service and was told they were from his 
sinuses.  He stated he had period of hay fever and allergies 
during service.  The veteran testified that he started to 
show elevated blood pressure while in service and that he was 
told that he was starting to get the signs of high blood 
pressure.  It was recommended that he keep an eye on his 
blood pressure.  He noted that he was not diagnosed with 
hypertension until many years after service and estimated he 
started taking medication in the late 1960s.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for cardiovascular 
disease, including hypertension, malignant tumor, and peptic 
ulcer disease may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected. 
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2007).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability. In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (2007); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Rheumatic fever

The Board has carefully reviewed all the evidence of record, 
including the veteran's testimony at the September 2007 
hearing, and finds that the preponderance of the evidence is 
against the claim for service connection for rheumatic fever.  
The veteran claims that he was diagnosed with rheumatic fever 
immediately following his discharge from service; however, 
the medical records created at that time do not substantiate 
his allegation.  For example, in January 1973, the veteran's 
private physician, Dr. HDG, was asked to submit evidence of 
treatment for the veteran for rheumatic fever.  Dr. HDG 
submitted a response that same month, wherein he described 
the veteran coming to see him in March 1967 for urinary 
frequency and sore joints.  He noted the testing the veteran 
underwent, what the testing showed, and that the veteran was 
given Bicillin on a bi-monthly basis until July 1967.  He 
noted that in December 1967, the veteran complained of 
feeling poorly and was given Bicillin again.  Nowhere in that 
letter did Dr. HDG diagnose rheumatic fever.

VA treatment records dated from 1969 to January 1973 do not 
show diagnoses of rheumatic fever or a past medical history 
of rheumatic fever.  The veteran was hospitalized at a VA 
facility in January 1973 for approximately four days, and 
there was no mention of any past treatment for rheumatic 
fever.  This further supports the finding that the veteran 
did not have rheumatic fever.

Finally, the medical records, dated in 1998, related to 
treatment for the veteran's heart disease, variously 
diagnosed as congestive heart failure, cardiomyopathy, 
complete left bundle branch block, and ventricular 
fibrillation, show no past history of rheumatic fever.  The 
only evidence of rheumatic fever in the claims file is 
assertions from the veteran and his wife, and when a 
physician has reported the past medical history, as reported 
by the veteran.  Regarding the veteran and his wife's 
allegations, it has not been shown that they have the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, their statements are 
accorded no probative value.  The veteran's allegation that 
he was told he had rheumatic fever is also not competent 
evidence that he had it.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (lay person's account of what physician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence).  

In an August 2007 letter, Dr. JAT stated the veteran was 
"treated for rheumatic fever for a year by Dr. [HD]G[] in 
1966."  She noted this was based on the recommendation of 
the state lab in Wisconsin.  Dr. JAT stated she had placed an 
inquiry to the state to find out what the organism was, but 
that such records had been purged (which included Dr. HDG's 
records) and that Dr. HDG was deceased.  The Board does not 
find her letter to be competent evidence that the veteran was 
treated for rheumatic fever.  It appears that her statement 
is based upon history reported by the veteran, which the 
Board has stated is both not competent and not reliable.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises).  There is nothing in the letter to indicate that 
she reviewed a document that showed that the veteran had been 
treated for rheumatic fever based upon competent medical 
evidence.  In fact, she noted that she attempted to obtain 
evidence to determine the organism that caused the rheumatic 
fever, but had been unsuccessful.  Therefore, her statement 
that the veteran was treated for rheumatic fever is accorded 
no weight.

Even if the Board found that the veteran was treated for 
rheumatic fever in 1967, that would not establish that it was 
attributable to service, as it was not shown in service.  
Rheumatic fever is not a "chronic disease" that, if 
manifested to a compensable degree within one year following 
discharge from service, may be service connected on a 
presumptive basis.  See 38 U.S.C.A. § 1101 (West 2002).  

Most importantly, whether the Board accepts that the veteran 
was treated for rheumatic fever or not, the veteran has not 
provided any evidence of current disability associated with 
rheumatic fever.  The veteran has multiple diagnoses at the 
present time, and none of them have been attributed to 
rheumatic fever.  Without current disability, service 
connection cannot be granted for any claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for rheumatic fever, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  

B.  Heart disability

The Board has carefully reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
the claim for service connection for a heart disability, as 
being due to rheumatic fever.  The veteran has not alleged 
that his current heart disease, variously diagnosed as 
congestive heart failure, cardiomyopathy, complete left 
bundle branch block, and ventricular fibrillation, was 
incurred in service.  Rather, he argues that he developed 
heart disease as a result of rheumatic fever, which disease 
was incurred in service.  As determined above, the Board 
finds that service connection for rheumatic fever is not 
warranted because of the lack of competent evidence that he 
had rheumatic fever and the lack of competent evidence that 
it was incurred in service.  In connection with this claim, 
while he has brought forth competent evidence of current 
heart disability, there is no competent evidence that it is 
related to a service-connected disability.

In Dr. JAT's August 2007 letter, she stated that the 
subsequent damage to the veteran's heart, particularly the 
"dilated cardiomyopathy" and conduction problems "can be 
caused by rheumatic fever."  The Board does not find that 
such opinion assists the veteran in this claim.  It has been 
determined the veteran did not have rheumatic fever, and thus 
her premise, even if true, does not provide a nexus to 
service or a service-connected disability.  

While the veteran and his wife have asserted the veteran's 
heart disease is due to a service-connected disability, they 
are not competent to provide such a diagnosis.  See Espiritu, 
supra.  Accordingly, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for heart disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

C.  Arthritis of the lumbar spine

The Board has carefully reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
the claim for service connection for arthritis of the lumbar 
spine, as being due to rheumatic fever.  The veteran has not 
alleged that his arthritis was incurred in service.  Rather, 
he argues that he developed arthritis as a result of 
rheumatic fever, which disease was incurred in service.  As 
determined above, the Board finds that service connection for 
rheumatic fever is not warranted because of the lack of 
competent evidence that he had rheumatic fever and/or the 
lack of competent evidence that it was incurred in service.  
In connection with this claim, while he has brought forth 
competent evidence of current arthritis of the lumbar spine, 
there is no competent evidence that it is related to a 
service-connected disability.  The veteran and his wife have 
asserted the veteran's arthritis of the lumbar spine is due 
to a service-connected disability; however, they are not 
competent to provide such a diagnosis.  See Espiritu, supra.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for arthritis of the lumbar spine, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

D.  Peptic ulcer disease

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peptic ulcer disease.  There 
is evidence in the claims file that the veteran had ulcer 
disease in approximately 1990.  There are suggestions of a 
healing ulcer in 1998.  However, there is no competent 
evidence that he has current ulcer disease or evidence that 
he has chronic ulcer disease that comes and goes.  Since 
1998, there has been no finding of an active ulcer (which the 
Board notes is when the veteran underwent the gastrectomy for 
the stomach cancer).  The veteran filed his claim for service 
connection for ulcer disease in 2003.  Since that time, he 
has not shown competent evidence of current disability.  
Without competent evidence of such, service connection cannot 
be granted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for peptic ulcer disease, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

E.  Adenocarcinoma of the stomach

The Board has carefully reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
the claim for service connection for adenocarcinoma of the 
stomach.  The veteran argues that he developed cancer as a 
result of the medicine he was given in service as a result of 
his ulcer disease.  This can be perceived as him arguing that 
adenocarcinoma was incurred in service and as secondary to 
ulcer disease.  As determined above, the Board finds that 
service connection for ulcer disease is not warranted because 
of the lack of competent evidence of current disability.  
Therefore, service connection for adenocarcinoma of the 
stomach on a secondary basis, to include aggravation, to 
peptic ulcer disease cannot be granted.

Additionally, there is no competent evidence that 
adenocarcinoma of the stomach is the result of medication the 
veteran took during service.  Further, there is no competent 
evidence that cancer was manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  The first showing of cancer is in 1998, which is 
more than 30 years after the veteran's discharge from service 
and weighs against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

While the veteran and his wife have asserted the veteran's 
stomach cancer is due to a service-connected disability or 
medication that he took in service, they are not competent to 
provide such a diagnosis.  See Espiritu, supra.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for adenocarcinoma of the stomach, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

F.  Hypertension

The Board has carefully reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
the claim for service connection for hypertension.  
Initially, it must be noted that hypertension is defined by 
VA as existing when the diastolic blood pressure is 
predominantly 90mm or greater and must be confirmed by 
readings taken two or more times on at least three, different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2007). 

The service medical records are silent for any findings or 
diagnosis of hypertension.  February 1967 VA examination 
reports show that his blood pressure was 140/82 
(systolic/diastolic) and 126/80.  While such reports may show 
an elevated blood pressure, they do not rise to the level of 
showing hypertension to a compensable degree within one year 
following discharge from service.  See id. (10 percent 
evaluation for hypertension requires diastolic pressure 
predominantly 100 or more, or; systolic pressure 160 or more, 
or; history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.)  The first 
showing of a diagnosis of hypertension is in 1998, which is 
more than 30 years after the veteran's service, and is 
evidence against the claim that hypertension had its onset in 
service.  See Maxson, supra.  There is no competent evidence 
in the claims file of a nexus between the diagnosis of 
hypertension and the veteran's service.  

While the veteran has alleged that hypertension had its onset 
in service, he is not competent to provide such a diagnosis.  
See Espiritu, supra.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for hypertension, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  


G.  Rhinitis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for rhinitis.  There is evidence 
in the claims file that the veteran had allergies while in 
service and was diagnosed with rhinitis within two years 
after service.  However, there is no competent evidence that 
he has current rhinitis.  The last active diagnosis shown in 
the record is in 1973.  Without competent evidence of a 
current disability, service connection cannot be granted.  
See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
143-44.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for rhinitis, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

H.  Sinusitis with headaches

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peptic ulcer disease.  There 
is evidence in the claims file that the veteran was diagnosed 
with "chronic sinusitis" within one year after service (the 
service medical records are silent for treatment for or a 
diagnosis of sinusitis).  However, there is no competent 
evidence that he has current sinusitis.  The last active 
diagnosis shown in the record is in 1973.  Without competent 
evidence of a current disability, service connection cannot 
be granted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for sinusitis with headaches, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for rheumatic fever is denied.

Service connection for a heart disability, as being due to 
rheumatic fever is denied.

Service connection for arthritis of the lumbar spine, as 
being due to rheumatic fever is denied.  

Service connection for peptic ulcer disease is denied is 
denied.

Service connection for adenocarcinoma of the stomach is 
denied.

Service connection for hypertension is denied.

Service connection for rhinitis is denied is denied.

Service connection for sinusitis with headaches is denied.



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


